                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               GREENVILLE DIVISION

RANDY WILLIAMS                                                                          PLAINTIFF

V.                                                                         NO. 4:20cv029-GHD-RP

LEE SIMON, ET AL                                                                   DEFENDANT(S)


 ORDER GRANTING PLAINTIFF’S MOTION TO PROCEED IN FORMA PAUPERIS
        WITHOUT ASSESSING PAYMENT OF INITIAL FILING FEE

        The plaintiff, Randy Williams inmate number R3372, is a prisoner proceeding pro se

seeking relief under 42 U.S.C. §1983. He has requested leave to proceed in forma pauperis

under 28 U.S.C. §1915 and submitted a completed authorization form and certificate of his

inmate’s trust account.

        The plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. His

inmate trust account shows that over the last six months, he has had an average monthly balance

of $0.00 and his monthly deposits have averaged $0.00.

        Under §1915(b)(1) the plaintiff need not pay an initial partial filing fee because the funds

to pay the fee do not exist. However, the plaintiff will be required to make monthly payments of

20 percent of the preceding month’s income credited to his prisoner account until he has paid the

total filing fee of $350.00. 28 U.S.C. §1915(b)(2). These payments will be collected by the

Premier Supply Links, Inmate Banking for Mississippi Department of Corrections, and

forwarded to the court each time the account balance exceeds $10.00, until the filing fee is paid

in full. 28 U.S.C. §1915(b)(2). A copy of this order must be kept in the plaintiff’s institutional

file, and this obligation will be carried forward should the plaintiff be transferred to another jail

or correctional facility.
       IT IS HEREBY ORDERED that:

1.     The plaintiff’s request to proceed in forma pauperis is GRANTED.

2.     Each time the plaintiff’s account balance exceeds $10.00, the Premier Supply Links,

Inmate Banking for Mississippi Department of Corrections or any successive custodian

must collect from the plaintiff’s prison trust account a monthly payment consisting of 20 percent

of the preceding month’s income credited to the plaintiff’s prison account and forward the

amount to the court, clearly identifying the payment by the style and number of this case, until

the total filing fee of $350.00 is paid in full, in an institutional check made payable to:

       Clerk, U.S. District Court
       911 Jackson Avenue, Room 369
       Oxford, MS 38655-3622.

3.     A copy of this order must be kept in the plaintiff’s institutional file, and this obligation

will be carried forward should the plaintiff be transferred to another jail or correctional facility.

4.     The Clerk of the Court will serve a copy of this order on:

       Premier Supply Links
       Inmate Banking for MDOC
       PO Box 97538
       Pearl, MS 39228


       THIS the 6th day of April, 2020.


                                               /s/ Roy Percy
                                               UNITED STATES MAGISTRATE JUDGE
